 



Exhibit 10.3

AMENDMENT NUMBER TWO
TO THE FORTIS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     THIS AMENDMENT to the Fortis, Inc. Supplemental Executive Retirement Plan,
as amended and restated effective as of January 1, 2000 (the “Plan”), is adopted
by Assurant, Inc. (the “Company”), effective as of the dates set forth herein.

W I T N E S S E T H:

     WHEREAS, the Company currently maintains the Plan;

     WHEREAS, the Company wishes to change the name of the Plan and to amend its
governance provisions;

     WHEREAS, the Fortis, Inc. Supplemental Executive Retirement Plan Committee
previously reserved the right to amend the Plan; and

     WHEREAS, the Board of Directors of the Company transferred such amendment
authority to the Assurant, Inc. Benefit Plans Committee (the “Committee”).

     NOW, THEREFORE, the Committee amends the Plan as follows:

1.

     Effective as of February 4, 2004, the name of the Plan is changed to
“Assurant Supplemental Executive Retirement Plan” and the name of the Company
shall be changed to “Assurant, Inc.” each place such names appear.

2.

     Effective as of February 4, 2004, the defined term “Fortis” is changed to
“Assurant” each place such defined term appears.

3.

     Effective as of October 1, 2004, the following definitions in Article 2 are
revised to read as follows:

“Assurant Executive Pension Plan shall mean the defined benefit portion of the
Assurant Executive Pension and 401(k) Plan, a nonqualified, unfunded, deferred
compensation plan, as it may be amended from time to time, or its successor.”

“Assurant Pension Plan shall mean the Assurant Pension Plan, as it may be
amended from time to time, or its successor plan.”

 



--------------------------------------------------------------------------------



 



“Committee shall mean the Benefit Plans Committee as it may be constituted from
time to time.”

In addition, the defined terms as revised above are changed each place each such
defined term appears.

4.

Effective as of October 1, 2004, Article 2 is amended to add the following
definitions:

“Compensation Committee shall mean the Compensation Committee of the Board.”

“Executive shall mean an executive officer of an Employer.”

“Executive Committee shall mean the committee consisting of the Company’s Chief
Executive Officer, Chief Financial Officer and Executive Vice President of Human
Resources.”

“Investment Committee shall mean the Investment Committee described in
Section 8.01C.”

5.

     Effective as of October 1, 2004, Article 3 is revised to read as follows:

“ARTICLE THREE — PARTICIPATION

     To participate in this Plan, an Executive of Assurant or any of its
subsidiaries must be nominated for participation herein by the Executive
Committee. However, at the next meeting of the Compensation Committee following
the nomination of an Executive’s participation in this Plan, such nomination
shall be approved by the Compensation Committee. Upon becoming eligible to
participate, an Executive must complete and execute a Joinder Agreement in a
form satisfactory to the Committee.”

6.

     Effective as of October 1, 2004, the last sentence of Section 4.02 is
revised to read as follows:

“If a Participant was formerly employed by a company that is acquired by
Assurant or any of its subsidiaries, then Benefit Service prior to the date of
such acquisition shall be determined by the Compensation Committee in its sole
discretion, and shall be recorded on the Participant’s Joinder Agreement.”

-2-



--------------------------------------------------------------------------------



 



7.

Effective as of October 1, 2004, Section 4.07 is revised to read as follows:



“4.07   Participant’s Covenants. Notwithstanding the other provisions of this
Plan, if a Participant receiving or eligible to receive a Comprehensive Benefit
under this Plan commits a material breach, as determined by the Compensation
Committee, of his covenants given to Assurant in the Joinder Agreement
concerning noncompetition, confidentiality, nonsolicitation of employees or
nonsolicitation of customers, then the Participant shall cease to participate in
the Plan as of the date of such breach and Assurant shall have no further
obligation to make Comprehensive Benefit payments to the Participant or his
Spouse or Beneficiary.



    For purposes of determining whether the Participant has committed a material
breach of his covenants concerning noncompetition, it shall be within the sole
power of the Compensation Committee to determine whether the Participant has
become associated with or engaged in or rendered services to any business that
is in competition in a substantive way with the Employer.”

8.



    Effective as of October 1, 2004, Section 8.01 is revised to read as follows:



“8.01   Committee.

(a)The Compensation Committee shall appoint the members of the Committee who
shall serve at the pleasure of the Compensation Committee and, except as
otherwise provided in this Plan, shall have complete control of the
administration of the Plan with all powers necessary to enable it to carry out
properly the provisions of the Plan.

(b)In addition to all implied powers and responsibilities necessary to carry out
the objectives of the Plan and any Joinder Agreement, the Committee shall have
the power:

(i) to construe the Plan and to determine all questions arising in the
administration, interpretation and operation of the Plan and any Joinder
Agreement, and to adopt such rules and by-laws as it may find necessary for the
proper administration, interpretation and operation of the Plan or any Joinder
Agreement provided that all interpretations, determinations and decisions of the
Committee in respect of any matter hereunder shall be final, conclusive and
binding upon the Employer, Participants, and all other persons claiming any
interest under the Plan or any Joinder Agreement, subject only to (i) the
provisions of this Section regarding

-3-



--------------------------------------------------------------------------------



 



review by the Compensation Committee, and (ii) the claims procedure described in
Section 8.02; and

(ii) to amend any or all of the provisions of the Plan, except if any amendment
would significantly increase the liabilities of the Plan.

(c) The Committee shall have the authority to appoint and remove the
administrators or other outside persons or vendors, and to delegate such duties
to each administrator or other persons or vendors as the Committee deems
appropriate.

(d) If a member of the Committee is also a Participant in this Plan, and if an
issue or action with respect to this Plan relates specifically and uniquely to
such Participant, then such Participant shall take no part in the deliberations
or decision concerning such issue or action.

(e) Each material decision or action by the Committee shall be subject to review
by the Compensation Committee. Any decision or action by the Committee that
relates specifically and uniquely to the Chief Executive Officer of Assurant
shall be deemed to be a material decision or action.

(f) Wherever this Plan provides that a decision or action of the Committee
(material or otherwise) shall be subject to the review of the Compensation
Committee, then such decision or action shall be reported to the Compensation
Committee, and such decision or action may be overruled or modified by the
Compensation Committee. If the Compensation Committee takes no action with
respect to any such decision or action within sixty (60) days of it being
reported, the decision or action shall be deemed approved. Until a decision or
action subject to this paragraph has been reviewed or is deemed approved by the
Compensation Committee, such decision or action shall have no legal effect.”

9.

     Effective as of October 1, 2004, Article 8 is amended to add sections 8.01A
and 8.01B to read as follows:

     “8.01A Compensation Committee. The Compensation Committee shall have the
power to appoint and remove the members of the Committee and to review material
financial decisions and/or actions of the Committee, including the power to make
any Plan amendment that would significantly increase the liabilities of the
Plan. In addition to the provisions in Section 4.07, the Compensation Committee
shall have the power to approve an Executive’s nomination for participation in
the Plan, and to amend any Joinder Agreement to provide for an increased benefit
to any Participant (including, without limitation, by crediting additional years
of Benefit Service to the Participant, or by assuming that the Participant is a
given number of years older than is actually the case). Furthermore, the
Compensation Committee shall have the power to terminate the

-4-



--------------------------------------------------------------------------------



 



Plan at any time in whole or in part. The Compensation Committee shall have no
other responsibilities with respect to the Plan.”

     8.01B Executive Committee. The Executive Committee shall have the power to
nominate Executives to participate in the Plan. The Executive Committee also
shall have the power to determine the Plan’s funding policy, if any. The
Executive Committee shall have no other responsibilities with respect to the
Plan.

     8.01C Investment Committee. The Investment Committee shall have the power
to develop the Plan’s investment strategy and determine the economic assumptions
to be used for any actuarial valuation and disclosures.”

10.

     Effective as of October 1, 2004, the second sentence of Section 8.02 is
revised to read as follows:

“Subject to the provisions of Section 8.01, within 90 days after the date such
claim is received by the Committee, it shall issue a ruling with respect to the
claim.”

11.

Effective as of October 1, 2004, Section 10.01 is revised to read as follows:

     “10.01 Right to Amend and Terminate. Subject to the provisions in Article 8
regarding the amendment authority of the Committee, the Compensation Committee
reserves the right to modify, alter, amend, or terminate the Plan, at any time
and from time to time, without notice; provided, however, that no such amendment
or termination shall (without the written consent of the Participant, if living,
and if not, of the Participant’s Spouse or other applicable Beneficiary) reduce
the amount or delay the timing of payment of any retirement benefit, disability
benefit, or survivor benefit under the Plan which has accrued with respect to
the Participant or his Spouse or Beneficiary as of the date of such amendment or
termination (regardless of whether or not such benefit is vested under
Section 4.05 and regardless of whether or not such benefit is in pay status).
For this purpose, the benefit that shall have accrued as of the date of a given
amendment or date of termination shall be based on the Participant’s Annual
Target Earnings, Benefit Service, Vesting Service, and other applicable factors
as of the date of such amendment or termination.”

12.

     Effective as of October 1, 2004, Section 10.09 is revised to provide that
all notices and other communications be sent to “Attention: Benefit Plans
Committee.”

* * * * *

-5-



--------------------------------------------------------------------------------



 



     Except as amended herein, the Plan shall continue in full force and effect.

[Signature on next page]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Committee has caused this Amendment to be executed
effective as of the dates set forth above.

ASSURANT, INC.
BENEFIT PLANS COMMITTEE

     

  By                                                          

  Name                                                          

  Title                                                          

-7-